                          IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  UNITED STATES OF AMERICA,                       )
                                                  )
                        Plaintiff,                )
                                                  )
  v.                                              )
                                                  )                  No. 3:19-CR-160-TAV-HBG
  DOMIQUE CHANDLER,                               )
                                                  )
                        Defendant.                )

                                 MEMORANDUM AND ORDER

         All pretrial motions in this case have been referred to the undersigned pursuant to 28

  U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

  District Court as may be appropriate. This case is before the Court on Defendant Domique

  Chandler’s Motion for Release: Changed Circumstances [Doc. 44], filed on April 1, 2020. The

  Defendant moves for a detention hearing and temporary emergency release to home confinement

  and the supervision of a third-party custodian, pending the end of the COVID-19 pandemic.

         The Defendant requests release pursuant to 18 U.S.C. § 3142(i), which provides that a

  “judicial officer may, by subsequent order, permit the temporary release of the person, in the

  custody of a United States marshal or another appropriate person, to the extent that the judicial

  officer determines such release to be necessary for preparation of the person’s defense or for

  another compelling reason.” The Defendant argues that the COVID-19 pandemic provides a

  “compelling reason” for his release, because he has chronic health conditions (hypertension and

  borderline diabetes) that place him at a higher risk for becoming seriously ill or dying, if he

  contracts COVID-19. He maintains that it is impossible for the Blount County Detention Center,

  where he is detained, to prevent the entry of COVID-19, due to the constant influx of employees




Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 1 of 17 PageID #: 317
  and new inmates, the close quarters, the inability to maintain proper hygiene, and the nature of

  the virus, which is transmitted through the air.

         The Court held a detention hearing on the instant motion with Defendant appearing via

  videoconference on April 29, 2020. 1 Assistant United States Attorneys Anne-Marie Svolto and

  David Lewen appeared on behalf of the Government and were present in the courtroom.

  Assistant Federal Defender Mary Margaret Kincaid represented Defendant Chandler and

  appeared by video. Along with the parties’ filings 2 and arguments, the Court has considered the

  testimony of Task Force Officer (“TFO”) Nathan Stinnett and Chief Chris Cantrell, along with

  the exhibits offered by the parties, to include the Amended Pretrial Services Report of April 28,

  2020 [Exh. 15].

         In consideration of releasing the Defendant pending trial, the Court has weighed the

  factors set forth in 18 U.S.C. § 3142(g) and finds that the testimony and exhibits presented at the

  detention hearing, as well as the Amended Pretrial Services Report (“PSR”), establish by clear

  and convincing evidence that Defendant is a danger to the community, as well as by a

  preponderance of the evidence that no condition or combination of conditions of release will

  reasonably assure the Defendant’s appearance as required. Additionally, the undersigned finds

  that Defendant has failed to show a compelling reason for his temporary release with respect to

  the risk of serious complications from contracting COVID-19.             Accordingly, Defendant

  Chandler is ORDERED DETAINED pending further proceedings in this case.



  1
    Defendant filed a consent [Doc. 52] to appear by video conference on April 29, 2020, and
  appeared that day via videoconference from the Blount County Detention Center.
  2
   In addition to the Defendant’s motion [Doc. 44], the Court has considered the following filings:
  The Government filed a response in opposition [Doc. 48] on April 7, 2020. Defendant filed a
  Supplement to Motion for Release [Doc. 50] on April 27, 2020, and the Government responded
  [Doc. 51] to the supplement on the following day.
                                                     2

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 2 of 17 PageID #: 318
  I.     ANALYSIS

         Defendant Chandler is charged [Doc. 1] with conspiracy to possess and distribute fifty

  grams or more of methamphetamine (Count One) and one hundred grams or more of heroin

  (Count Two), in violation of 21 U.S.C. §§ 846, 841(a)(1), and 841(b)(1)(A). Defendant is also

  charged with possessing methamphetamine (Count Three) and heroin (Count Four) with intent to

  distribute on April 3, 2019, and with possessing a firearm in furtherance of drug trafficking

  (Count Five) on that same day. Defendant Chandler requested a detention hearing at his initial

  appearance in this case on December 13, 2019. However, prior to his scheduled detention

  hearing, he waived [Doc. 34] the hearing, reserving his right to request one at a later date. The

  Court entered an Order of Detention [Doc. 35].

         Defendant Chandler now moves [Docs. 44 & 50] for release, arguing that conditions exist

  that will ensure his appearance at trial and the safety of the community. The Defendant asks to

  be placed on home confinement in the home of a third-party custodian. He proposes to live with

  his fiancé Audraneisha Thomas or with his father, Johnny Towns, both of whom he proffers as

  third-party custodians. The Defendant, who is currently detained at the Blount County Jail,

  argues that the jail cannot prevent the spread of COVID-19. He argues that even if the Court

  finds that he presents a danger to the community, the serious threat that he will suffer life-

  threatening complications from COVID-19, if the virus spreads to the jail, overcomes the

  presumption of detention and warrants his release.

         Under the Bail Reform Act, the Court must determine “whether there are conditions of

  release that will reasonably assure the appearance of the [Defendant] as required and the safety

  of any other person and the community[.]” 18 U.S.C § 3142(g). In making this determination,

  the Court must consider the available information relating to (1) the nature and circumstances of



                                                   3

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 3 of 17 PageID #: 319
  the charged offense; (2) the weight of the evidence against the Defendant, (3) the Defendant’s

  history and characteristics, and (4) “the nature and seriousness of the danger to any person or the

  community that would be posed by the [Defendant’s] release.” 18 U.S.C § 3142(g)(1)-(4).

  Additionally, in an April 6, 2020 Memorandum, United States Attorney General William Barr

  stated that “the current COVID-19 pandemic requires that we also ensure we are giving

  appropriate weight to the potential risks facing certain individuals from being remanded to

  federal custody.” See Memorandum for All Heads of Department Components and All United

  States Attorneys, Litigating Pre-Trial Detention Issues During the COVID-19 Pandemic, April

  6, 2020, available at https://www.justice.gov/file/1266901/download.

         Finally, the Court observes that in the instant case, a rebuttable presumption applies,

  requiring the Court to presume that no condition or combination of conditions will reasonably

  assure the Defendant’s appearance or the safety of the community. 18 U.S.C. § 3142(e)(3)(A).

  In this respect, the Court finds probable cause, in the form of the Indictment, to believe that the

  Defendant has committed an offense under the Controlled Substances Act for which he faces a

  maximum sentence of ten years or more. See 18 U.S.C. § 3142(e)(3)(A); United States v. Stone,

  608 F.3d 939, 947 (6th Cir. 2010); United States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985)

  (holding that the indictment establishes probable cause for purposes of the rebuttable

  presumption). This presumption places the burden of production with the Defendant, who must

  “produce some credible evidence forming a basis for his contention that he will appear and will

  not pose a threat to the community.” Id. The Government retains the burden of persuasion.

  Stone, 608 F.3d at 947.




                                                  4

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 4 of 17 PageID #: 320
         Guided by these provisions of the Bail Reform Act, the Court will first address the

  respective section 3142(g) factors, in light of the rebuttable presumption, and then analyze

  Defendant’s specific arguments related to the COVID-19 virus.



         A.      Section 3142(g) Factors

         First, the Court finds that the nature and circumstances of the offenses charged argue in

  favor of detention. 18 U.S.C. § 3142(g)(1). As set out in detail above, the Defendant is charged

  [Doc. 1] with two drug conspiracies, two substantive counts of drug distribution, and a single

  count of possessing a firearm in furtherance of drug trafficking.        These charges create a

  rebuttable presumption that there is “no condition or combination of conditions [that] will

  reasonably assure the appearance of the person as required and the safety of the community.” 18

  U.S.C. § 3142(e)(3). The charges are also among those specifically noted for consideration

  under the first factor, as they involve both controlled substances and a firearm. 18 U.S.C. §

  3142(g)(1). The Court finds this factor supports detention.

         The second factor relates to the “weight of the evidence against the person.” 18 U.S.C. §

  3142(g)(2). In United States v. Stone, the Sixth Circuit clarified that the weight of the evidence

  against the defendant “goes to the weight of the evidence of dangerousness, not the weight of the

  evidence of the defendant’s guilt.” 608 F.3d 939, 948 (6th Cir. 2010). Further, our appellate

  court “routinely affirms, on dangerousness grounds, the pre-trial detention of run-of-the-mill

  drug dealers, even without any indication that the defendant has engaged in violence.” Id. at 947

  n.6. At the detention hearing, the Government introduced photographs [Exh. 1-2], which were

  extracted from a video made on a recording device worn by a confidential source during a

  controlled drug buy at Defendant Chandler’s apartment. The photographs depict Defendant



                                                  5

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 5 of 17 PageID #: 321
  Chandler holding a firearm [Exh. 1] and holding a clear package containing a white substance

  [Exh. 2], which TFO Stinnett testified was methamphetamine.          Additionally, TFO Stinnett

  testified that law enforcement later searched the Defendant’s apartment pursuant to a search

  warrant and seized methamphetamine, heroin, and a different firearm. This evidence weighs in

  favor of detention. See Stone, 608 F.3d at 947 n.6 (observing that “drug trafficking is a serious

  offense that, in itself, poses a danger to the community.”); United States v. Hernandez, No. 1:02-

  CR-006, 2002 WL 1377911, at *2 (E.D. Tenn. Feb. 27, 2002) (finding drug trafficking to be

  inherently dangerous).

          TFO Stinnett also testified, based upon his experience as a law enforcement officer, the

  Defendant’s tattoos [Exhs. 4-5, 7-10] indicate that he is a member of the Traveling Vice Lords, a

  violent and aggressive street gang. TFO Stinnett said the Defendant’s TOMIS record [Exh. 6]

  reveals the Defendant is a self-admitted member of the Vice Lords, with the rank of “enforcer.”

  The PSR [Exh. 15, p.6] relates that the Defendant’s NCIC and TOMIS records show the

  Defendant to be a member of the Vice Lords gang. The PSR further reveals that the Defendant

  said he became a gang member at age thirteen but has not associated with the gang following his

  release from prison. The PSR states the Defendant was released from prison on August 6, 2018,

  and that Ms. Thomas and Mr. Towns both state that the Defendant has not shown any indication

  of gang association following his release from prison.         Chief Cantrell testified that the

  Defendant’s intake questionnaire states that the Defendant answered “yes” to whether he was

  currently or previously in a gang, which the Defendant purportedly identified as the Latin Kings.

  The Court finds this information supports a finding that Defendant Chandler is affiliated with a

  gang.




                                                  6

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 6 of 17 PageID #: 322
          More importantly, the Court finds the Defendants actions, rather than his mere

  affiliations, 3 warrant a finding of dangerousness. The PSR [Exh. 15, p.6] reveals the Defendant

  received an eight-year prison sentence for convictions for two counts of aggravated robbery.

  While serving that sentence, the PSR states [Exh. 15, p.7] that between August 2011 and

  November 2014, the Defendant incurred thirteen infractions on his prison disciplinary record.

  The Defendant’s infractions include twice possessing a deadly weapon, two incidents of fighting,

  and a single incident of assaulting staff with his fists. Moreover, the Defendant’s text exchanges

  with Ms. Thomas [Exhs. 3a-3c] indicate that he has engaged in physical violence against and to

  intimidate fellow inmates at the jail. This evidence supports a finding that the weight of the

  evidence of the Defendant’s dangerousness is strong.

         The third factor relates to the Defendant’s history and characteristics to include his

  “character, physical and mental condition, family ties, employment, financial resources, length of

  residence in the community, community ties, past conduct, history relating to drug or alcohol

  abuse, criminal history and record concerning appearance at court proceedings.” 18 U.S.C. §

  3142(g)(3)(A). Defendant points to his ties to the Eastern District of Tennessee, stating that he is

  a lifelong resident of this community. However, the PSR indicates the Defendant has had no

  steady residence, since his release from prison on August 6, 2018. Moreover, the Defendant has



  3
    Although gang affiliation alone is generally an insufficient basis for detention, the Court may
  consider gang affiliation as a factor supporting detention. See United States v. Jenkins, No. 3:17-
  CR-00124, 2017 WL 2985408, at *4 (M.D. Tenn. July 13, 2017) (noting that without allegations
  of conspiracy or leadership, “gang membership should be considered as an individualized factor”
  with the 18 U.S.C. § 3142(g) factors and citing United States v. Jackson, 845 F.2d 1262, 1266
  (5th Cir. 1998) (finding, in presumption case under § 3142, that “generalized evidence” of gang
  associations “is simply insufficient to furnish the mainstay of an order of pretrial detention”));
  United States v. Gardner, No. 16-CR-20135, 2016 WL 2731189, at *3 (E.D. Mich. May 11,
  2016) (finding the defendant’s membership in the Vice Lords, along with his actively holding
  himself out as a gang member on social media, to be a factor supporting detention).


                                                   7

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 7 of 17 PageID #: 323
  no history of steady employment. The Court finds the Defendant’s lack of a steady residence or

  employment indicate that he is a flight risk.

         In relation to his physical condition, the Defendant states he has high blood pressure and

  is a borderline diabetic. The Court observes that the Defendant did not notify the jail of his high

  blood pressure at his intake interview in December 2019, 4 but the medical staff at the jail

  subsequently diagnosed him with this condition. The Defendant has been receiving medication

  for high blood pressure at the jail since March 27, 2020. The Court observes that when weighing

  a defendant’s physical condition, “the medical risks associated with individuals being remanded

  into federal custody during the COVID-19 pandemic” should be considered as a part of the

  defendant’s “physical and mental condition.” See Memorandum for All Heads of Department

  Components and All United States Attorneys, Litigating Pre-Trial Detention Issues During the

  COVID-19            Pandemic,           April        6,         2020,         available          at

  https://www.justice.gov/file/1266901/download. The Court will consider the health risks to

  Defendant Chandler in more depth in its subsequent analysis of the specific arguments about

  COVID-19 in the following section. At this juncture, the Defendant has established that he

  suffers from hypertension, which is controlled with medication, and the Court will weigh the

  Defendant’s medical condition in its decision.




  4
    The Defendant introduced his medical records [Exh. 13] from the Blount County Detention
  Center. These records reflect that at intake on December 13, 2019, the Defendant answered a
  questionnaire denying any medical problems or chronic medical conditions and denying high
  blood pressure or diabetes specifically. However, in a medical evaluation that same day, the
  examiner noted hypertension. Defendant had a medical examination on December 29, 2019, and
  examiner noted possible high blood pressure and ordered daily blood pressure checks for seven
  days. On March 27, 2020, the Defendant reported to the medical unit with hypertension, chest
  pain, and headache, and the examiner prescribed Lisinopril. Defendant Chandler refused to take
  the Lisinopril on April 6, 2020, which appears to be an isolated incident.
                                                   8

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 8 of 17 PageID #: 324
         As part of the factor (g)(3)(A) analysis, the Court also considers Defendant’s criminal

  history, including both actual convictions and mere arrests or charges, though the latter will

  typically weigh less heavily in favor of detention. United States v. Tolbert, Nos. 3:09CR56 &

  3:10CR30, 2017 WL 6003075, at *5 (E.D. Tenn. Dec. 4, 2017) (citations omitted). Defendant

  Chandler has two felony convictions for aggravated robbery, for which he served in excess of

  seven years in prison. The Court observes that the Defendant was arrested for possession of a

  Schedule I drug seventeen days after his release from prison [Doc. 15, p.7].          Moreover,

  according to the PSR [Doc. 15, p.8], the Defendant was on bond for that offense, which remains

  pending and is awaiting presentment to the grand jury, at the time of the conduct alleged in the

  instant Indictment. Finally, the Defendant admitted to using marijuana daily, including the day

  before his arrest on the instant offense, which is also while he was on bond. This history of

  criminal conduct while released on bond indicates to the Court that the Defendant is unwilling to

  abide by conditions of release, the most basic of which is to commit no other crimes. This

  finding weighs heavily in favor of detention.

         Finally, under the pertinent part of 18 U.S.C. § 3142(g)(4), the Court must consider “the

  nature and seriousness of the danger to any person or the community that would be posed by the

  person’s release.” “Drug trafficking is a serious offense that, in itself, poses a danger to the

  community.” Stone, 608 F.3d at 947 n.6 (referencing United States v. Hare, 873 F.2d 796, 798

  (5th Cir. 1989) (“[t]he risk of continued narcotic trafficking on bail constitutes a risk to the

  community”)). As the Court previously discussed, the record before the Court establishes that

  the Defendant was arrested for drug offenses in August 2018, just two weeks after his release

  from a lengthy prison term and committed other drug offenses while on bond for the August




                                                  9

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 9 of 17 PageID #: 325
  2018 drug allegations. The Court cannot envision conditions that would prevent the Defendant

  from continuing to endanger the community through drug trafficking.

         The Court has also considered the Defendant’s proposed conditions of home confinement

  and supervision by either his fiancé or his father as a third-party custodian. Although the

  proposed conditions might mitigate to some degree the Defendant’s flight risk, the Court finds

  these conditions are insufficient to protect the community. Home confinement would not hinder

  the Defendant from conducting drug transactions, as the evidence before the Court reveals that

  the Defendant participated in a drug transaction in his apartment. Based upon the record before

  it, the undersigned also has no confidence that either Ms. Thomas or Mr. Towns would be able to

  influence the Defendant’s conduct or would be inclined to report any violations of conditions to

  the Probation Office or the Court. Accordingly, the Court finds that there are no conditions

  sufficient to address the Court’s concern over the danger that the Defendant poses to the

  community.



         B.     Effect of COVID-19

         The Defendant argues that his high blood pressure places him at risk of experiencing

  serious and potentially life-threatening complications, if he contracts COVID-19. He argues that

  the efforts made by the jail to prevent the entry or spread of COVID-19 are insufficient, because

  the virus can be transmitted as an aerosol by asymptomatic individuals, including jail staff who

  come and go from the facility daily. The Defendant states that he shares a cell with three other

  inmates, preventing him from employing social distancing measures, and argues that to place

  himself into lockdown away from other inmates would be extremely punitive. The Defendant




                                                 10

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 10 of 17 PageID #: 326
  contends the risk of his contracting COVID-19 in the jail overcomes the presumption of

  dangerousness in this case and warrants his release to home confinement.

         Defendant is currently detained at the Blount County Detention Center. The Court is

  sympathetic to Defendant’s concerns and acknowledges the unprecedented nature of COVID-19

  pandemic and its effect nationwide and within Tennessee. “[A]s acknowledged by the Centers

  for Disease Control and Prevention (“CDC”), incarcerated individuals face an even greater risk

  of transmission, given the conditions frequently present in correctional and detention facilities.”

  United States v. Terry Pruitt, No. 17-CR-20183-4, 2020 WL 1698661, at *6 (E.D. Mich. Apr. 8,

  2020) (citing United States v. Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich.

  Mar. 27, 2020)). “These conditions include, among other things, the highly congregational

  environment, the limited ability of incarcerated persons to exercise effective disease prevention

  measures (e.g., social distancing and frequent handwashing), and potentially limited onsite

  healthcare services. Id.

         However, “a defendant should not be entitled to temporary release . . . based solely on

  generalized COVID-19 fears and speculation.” United States v. Clark, No. 19-40068-01-HLT,

  2020 WL 1446895, at *3 (D. Kan. Mar. 25, 2020).              Instead, “the court must make an

  individualized determination as to whether COVID-19 concerns present such a compelling

  reason in a particular case that temporary release is necessary[.]” Id.; see, e.g., Pruitt, 2020 WL

  1698661 at *6 (holding that “[w]hile the generalized risks of COVID-19 cannot be disputed,

  courts evaluating whether pretrial release is necessary must evaluate the particularized risks

  posed to an individual defendant.”) (citing United States v. Lee, No. 19-20112, 2020 WL

  1540207, at *3 (E.D. Mich. Mar. 30, 2020)).




                                                  11

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 11 of 17 PageID #: 327
         As the Court previously detailed in United States v. Haun, No. 3:20-cr-24-4 (E.D. Tenn.

  Apr. 10, 2020) [Doc. 31], the Court will adopt the reasoning of the Eastern District of Michigan

  and evaluate “the impact of COVID-19 on the pretrial release calculus . . . [under] the following

  four factors:

         (1) the original grounds for the defendant’s pretrial detention, (2) the specificity
         of the defendant’s stated COVID-19 concerns, (3) the extent to which the
         proposed release plan is tailored to mitigate or exacerbate other COVID-19 risks
         to the defendant, and (4) the likelihood that the defendant’s proposed release
         would increase COVID-19 risks to others.

  Pruitt, 2020 WL 1698661, at *6 (citing Clark, 2020 WL 1446895, at *2). Like Defendant

  Chandler, the defendant in Pruitt sought temporary release pursuant to 18 U.S.C. § 3142(i), and

  the court found that “these factors have been applied in the context of motions for release

  under 18 U.S.C. § 3142(i)” 5 and are relevant in a case where the defendant originally consented

  to detention before seeking pretrial release. Id.

         First, with respect to the grounds for the Defendant’s pretrial detention, the Court has

  weighed the § 3142(g) factors and finds they demonstrate that Defendant Chandler presents a

  danger to the community and that no condition or combination of conditions would reasonably

  assure the safety of the community. This factor weighs decidedly in favor of Defendant’s

  continued detention.

         Next, the Court considers Defendant’s specific COVID-19 concerns.                Defendant

  Chandler has established that he has hypertension. The Court acknowledges that this condition

  “may place Defendant in a category of persons with a heightened risk if infected with COVID-

  19.” See United States v. Patino, No. 18-CR-20451, 2020 WL 1676766, at *5 (E.D. Mich. Apr.


  5
    As noted above, under 18 U.S.C. § 3142(i), the Court may “permit the temporary release of the
  person, in the custody of a United States marshal or another appropriate person, to the extent that
  the judicial officer determines such release to be necessary for preparation of the person’s
  defense or for another compelling reason.”
                                                      12

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 12 of 17 PageID #: 328
  6, 2020). The Court finds that the Defendant has not documented that he has “borderline

  diabetes.”

         However, the Court also considers the measures in place at the Blount County Detention

  Center to mitigate exposure to the virus. The Government detailed [Doc. 48-1] the procedures in

  place at the detention facility to ensure the safety of the inmate population, staff, and visitors.

  First, upon arrival at the detention facility, all inmates have their temperatures checked and must

  answer COVID-19 screening questions. All new inmates are placed in respective male and

  female health observation pods for a minimum period of fourteen days and are served meals on

  Styrofoam trays. Further, all individuals, including employees, have their temperature checked

  before entering the secured side of the building, outside volunteers are no longer allowed in the

  building, and only a limited number of video visitation kiosks are operating. All incarcerated

  inmates receive temperature checks twice weekly, and the entire detention facility is sanitized

  twice weekly with Electrostatic Clorox cleaning equipment. Inmates are given cleaning supplies

  a minimum of three times per week. Lastly, inmates are not moved outside the detention facility

  except for Federal Court transports and life sustaining doctor appointments. Correction deputies

  now work a 32-hour work week. Finally, if there is a positive test result for COVID-19, the

  inmate will be transported to the University of Tennessee for treatment.

         Chief Cantrell confirmed and further explained these mitigation measures. Additionally,

  he stated that the population of the jail is greatly reduced, although still twenty-three inmates

  above capacity. Chief Cantrell stated that inmates are given masks to wear, although they are not

  required to wear them during their recreation time. He stated that he had never seen the

  Defendant wearing a mask, and the Defendant was not wearing a mask during the detention

  hearing. Chief Cantrell stated that all inmates can purchase soap or are given soap upon request,



                                                  13

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 13 of 17 PageID #: 329
  if they are indigent. He stated that the jail is sanitized weekly with a chemical spray and that

  inmates are given cleaning supplies to clean their cells three times each week. He said hand

  sanitizer is not distributed to inmates, because they will ingest it.

          Chief Cantrell acknowledged that it is difficult to remain six feet away from other

  inmates in the jail. However, he stated that inmates have the choice to remain in their cells,

  rather than coming into the day room for their recreation time and that an inmate can ask to move

  to “lockdown,” which would permit that person to be in a cell alone with one hour of recreation

  daily. When he has observed Defendant Chandler during recreation time, the Defendant did not

  appear to be isolating himself. Finally, Chief Cantrell stated that the jail will administer COVID-

  19 tests, obtained from and/returned to Blount County Memorial Hospital next door, if an inmate

  reports exposure to someone with COVID-19 or if an inmate has symptoms such as a persistent,

  unexplained fever.

          In the instant case, there are no confirmed cases of the COVID-19 virus at the Blount

  County Detention Center. Moreover, the Defendant has failed to show that the mitigation

  measures in place are not sufficient. Finally, the Court finds no evidence that the detention

  facility could not provide the Defendant with adequate medical care or transport him to a

  hospital if he became seriously ill. See Clark, 2020 WL 1446895, at *6. “The mere possibility

  of an outbreak at his facility does not equate to a compelling enough reason to justify his

  release.” United States v. Smoot, No. 2:19-CR-20, 2020 WL 1501810, at *3 (S.D. Ohio Mar. 30,

  2020). Although Defendant Chandler has a heightened risk of serious illness, if he contracts

  COVID-19, he has failed to demonstrate how the measures in place at the detention facility are

  insufficient to mitigate his risk of contracting the virus or to care for him if he did.




                                                    14

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 14 of 17 PageID #: 330
         Next, the Court reviews whether the proposed conditions of release are tailored to

  mitigate or exacerbate other COVID-19 risks to the Defendant. Defendant Chandler proposes to

  be confined to the home of either his fiancé or his father, both of whom work in the community.

  The Defendant has no exposure to the public at the detention facility; however, he is exposed to

  other inmates and the guards. At the detention facility, strict measures are in place to quarantine

  new inmates, persons with potential exposure, and inmates with symptoms. Moreover, guards

  have limited interaction with the inmates, have their temperatures checked before each shift, and

  have access to protective gear. In contrast, if the Defendant were released, he would be exposed

  to his third-party custodians, who can come and go from the residence freely. Also, Defendant’s

  possible home confinement does not prevent others from visiting the residence. Accordingly, the

  Court finds that this factor does not weigh in favor of detention or release.

         Lastly, Defendant’s proposed conditions of release would increase the risk to others of

  contracting COVID-19. As previously discussed, the Defendant has not abided by the terms of

  other conditional release. “A defendant who is unable to comply with conditions of release

  poses potential risks to law enforcement officers who are already tasked with enforcing shelter-

  in-place orders in many cities and counties, pretrial services officers who come into contact with

  the defendant for supervision, and others if that individual is taken back into custody.” Clark,

  2020 WL 1446895, at *7; see, e.g., United States v. Aiad-Toss, No. 19-00521, 2020 WL

  1514482, at *2 (N.D. Ohio Mar. 30, 2020). Moreover, the Court notes that Defendant Chandler

  has not taken advantage of protective measures available to him at the jail, such as wearing a

  mask. The Court finds that this factor weighs in favor of detention.

         A review of the combined Pruitt factors weighs in favor of Defendant’s continued

  detention. Although the Defendant’s hypertension may place him at an increased risk of severe



                                                   15

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 15 of 17 PageID #: 331
  illness if he did contract COVID-19, the Court must balance this risk against his dangerousness

  to the community, the existence of significant protective measures at the jail, and the risk that he

  could also contract COVID-19 on release and pass it on to others. 6 The Defendant’s medical

  condition alone is not sufficient to rebut the evidence presented by the Government of the

  protective measures and monitoring practices at the jail and of the Defendant’s dangerousness.

  See United States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, *4 (D. Md Mar. 17, 2020)

  (declining to release dangerous defendant with asthma, hypertension, and diabetes).

         The Defendant argues that the possibility of asymptomatic transmission of the virus

  makes it impossible for the Blount County Detention Center, or any jail, to prevent the spread of

  the virus and compels his release. However, the Defendant’s argument, taken to its logical

  conclusion, would require the release of all federal pretrial detainees.        See United States

  Feliciano, No. 1:19-cr-181, 2020 WL 1984308, at *5 (M.D. Pa Apr. 27, 2020). The Court must

  adhere to the individualized determination required by the Bail Reform Act and the caselaw

  applying the Act in the wake of the COVID-19 pandemic. After conducting that analysis, the

  Court finds the Defendant has failed to present a compelling reason for his temporary release.



  II.    CONCLUSION

         Ultimately, an examination of specific factors related to Defendant’s individualized risk

  of contracting the COVID-19 virus does not establish that Defendant’s pretrial release is

  warranted.    Further, the Government has proven by clear and convincing evidence that

  Defendant presents a danger to the community and by a preponderance of the evidence that he is



  6
   In this regard, the Court notes that the Defendant’s motion [Doc. 44, p.11] states that his father,
  one of his proposed third-party custodians, also suffers from high blood pressure and was
  recently hospitalized for this condition and kidney failure.
                                                  16

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 16 of 17 PageID #: 332
  a risk of flight, and that no condition or combination of conditions could reasonably assure the

  safety the community or his appearance in court.       Accordingly, Defendant is ORDERED

  DETAINED pending further proceedings in this case.

         IT IS SO ORDERED.

                                              ENTER:



                                              United States Magistrate Judge




                                                17

Case 3:19-cr-00160-TAV-HBG Document 58 Filed 05/05/20 Page 17 of 17 PageID #: 333
